  


 HR 3527 ENR: Poison Center Network Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 3527 
 
AN ACT 
To amend the Public Health Service Act to reauthorize the poison center national toll-free number, national media campaign, and grant program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Poison Center Network Act. 
2.Reauthorization of poison control centers national toll-free numberSection 1271 of the Public Health Service Act (42 U.S.C. 300d–71) is amended by striking subsection (b) and inserting the following: 
 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $700,000 for each of fiscal years 2015 through 2019 for the maintenance of the nationwide toll free phone number under subsection (a).. 
3.Reauthorization of nationwide media campaign to promote poison control center utilizationSection 1272 of the Public Health Service Act (42 U.S.C. 300d–72) is amended— 
(1)in subsection (c)(2), by striking the comma after Congress; and 
(2)by striking subsection (d) and inserting the following: 
 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $800,000 for each of fiscal years 2015 through 2019.. 
4.Reauthorization of the poison control center grant program 
(a)In generalSection 1273 of the Public Health Service Act (42 U.S.C. 300d–73) is amended— 
(1)in subsection (a)— 
(A)by striking certified and inserting accredited; and 
(B)by striking certification and inserting accreditation; 
(2)in subsection (b)— 
(A)in paragraph (1), by striking establish and inserting research, establish, implement,; 
(B)by redesignating paragraphs (4) through (7) as paragraphs (5) through (8); 
(C)by inserting after paragraph (3), the following: 
 
(4)to research, improve, and enhance the communications and response capability and capacity of the nation’s network of poison control centers to facilitate increased access to the centers through the integration and modernization of the current poison control centers communications and data system, including enhancing the network’s telephony, Internet, data and social networking technologies;; 
(D)in paragraph (6) (as so redesignated), by striking paragraph (4) and inserting paragraph (5); and 
(E)in paragraph (8) (as so redesignated), by striking and respond and inserting and Internet communications, and to sustain and enhance the poison control center’s network capability to respond; 
(3)in subsection (c)— 
(A)in the subsection heading, by striking Certification and inserting Accreditation; 
(B)by striking certified each place that such term appears and inserting accredited; and 
(C)by striking certification each place that such term appears and inserting accreditation; 
(4)in subsection (d)— 
(A)in the subsection heading, by striking Certification and inserting Accreditation; 
(B)in paragraph (1)— 
(i)by striking the certification and inserting the accreditation; 
(ii)by striking a noncertified and inserting a nonaccredited; and 
(iii)by striking a certification and inserting an accreditation; and 
(C)in paragraph (3)— 
(i)by striking the last sentence; and 
(ii)by striking exceed 5 years. and inserting the following “exceed— 
 
(A)5 years; or 
(B)in the case of a nonaccredited poison control center operating pursuant to a waiver under this subsection as of October 1, 2014, 6 years.; 
(5)in subsection (f), by striking for activities of the center and inserting for its activities; and 
(6)by striking subsection (g) and inserting the following: 
 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $28,600,000 for each of fiscal years 2015 through 2019. The Secretary may utilize an amount not to exceed 6 percent of the amount appropriated under this preceding sentence in each fiscal year for coordination, dissemination, technical assistance, program evaluation, data activities, and other program administration functions, which are determined by the Secretary to be appropriate for carrying out the program under this section.. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to grants made on or after October 1, 2014. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
